      Case 2:16-cv-00053-RSB-BWC Document 239 Filed 01/16/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 SARAH FRANCES DRAYTON, et al.,

        Plaintiffs,

                v.                                     Civ. No. 2:16-CV-00053-RSB-BWC

 MCINTOSH COUNTY, et al.,

        Defendants.



                             NOTICE OF FIRM NAME CHANGE
       The Clerk of this Court will please take notice that effective January 1, 2020, the name of

the law firm of Relman, Dane & Colfax PLLC changed to Relman Colfax PLLC. The contact

information for Plaintiffs’ counsel, formerly of Relman, Dane & Colfax PLLC, has changed to the

following:



                                          Reed N. Colfax
                                           Jia M. Cobb
                                        Rebecca Livengood
                                             Orly May
                                         Angela A. Groves
                                    RELMAN COLFAX PLLC
                                   1225 19th St., NW, Suite 600
                                     Washington, D.C. 20036
                                        Tel: 202-728-1888
                                        Fax: 202-728-0848
                                     rcolfax@relmanlaw.com
                                      jcobb@relmanlaw.com
                                   rlivengood@relmanlaw.com
                                      omay@relmanlaw.com
                                     agroves@relmanlaw.com
      Case 2:16-cv-00053-RSB-BWC Document 239 Filed 01/16/20 Page 2 of 4



Dated: January 15, 2020


Respectfully submitted,


 /s/ Jia M. Cobb
 Reed N. Colfax (admitted pro hac vice)
 Jia M. Cobb (admitted pro hac vice)
 Rebecca Livengood (admitted pro hac vice)
 Orly May (admitted pro hac vice)
 Angela A. Groves (admitted pro hac vice)
 RELMAN COLFAX PLLC
 1225 19th St., NW, Suite 600
 Washington, D.C. 20036
 Tel: 202-728-1888
 Fax: 202-728-0848
 rcolfax@relmanlaw.com
 jcobb@relmanlaw.com
 rlivengood@relmanlaw.com
 omay@relmanlaw.com
 agroves@relmanlaw.com

 Robert Jackson (GA Bar #387750)
 ROBERT B. JACKSON, IV, LLC
 260 Peachtree Street, Suite 2200
 Atlanta, Georgia 30303
 Tel: 404-313-2039
 rbj4law@gmail.com

 Attorneys for Plaintiffs
   Case 2:16-cv-00053-RSB-BWC Document 239 Filed 01/16/20 Page 3 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of January, 2020, a copy of the foregoing Notice of

Firm Name Change was filed using the CM/ECF system for the Southern District of Georgia, which

will send notification of such filing to the following counsel of record:

Richard K. Strickland
Bradley J. Watkins
Emily Rose Hancock
BROWN, READDICK, BUMGARTNER,
CARTER, STRICKLAND & WATKINS, LLP
5 Glynn Avenue, Post Office Box 220
Brunswick, GA 31521-0220
Tel: (912) 264-8544
Fax: (912) 264-9667
rstrickland@brbcsw.com
bwatkins@brbcsw.com
ehancock@brbcsw.com

Attorneys for Defendant McIntosh County

Julie Adams Jacobs, Senior Assistant Attorney General
Brian Edward Goldberg
Alkesh Patel
OFFICE OF THE ATTORNEY GENERAL
40 Capitol Square, SW
Atlanta, GA 30334-1300
Tel: (404) 463-5989
Fax: (404) 657-3239
jjacobs@law.ga.gov
bgoldberg@law.ga.gov
apatel@law.ga.gov

Patrick O’Connor
Patricia T. Paul
OLIVER MANER LLP
218 West State Street
Savannah, GA 31401
Tel: (912) 236-3311
pto@olivermaner.com
ppaul@olivermaner.com
   Case 2:16-cv-00053-RSB-BWC Document 239 Filed 01/16/20 Page 4 of 4



Attorneys for Defendants State of Georgia, Governor Brian Kemp, Georgia Department of Natural
Resources, Georgia Department of Natural Resources Commissioner Mark Williams, and Georgia
Department of Community Affairs

Anna M. Baldwin
U.S. DEPARTMENT OF JUSTICE
CIVIL RIGHTS DIVISION
APPELLATE SECTION
Ben Franklin Station
P.O. Box 14403
Washington, D.C. 20044-4403
Tel: (202) 305-4278
anna.baldwin@usdoj.gov

Shannon Heath Statkus
U.S. ATTORNEY’S OFFICE
PO Box 2017
600 James Brown Blvd., Suite 200
Augusta, GA 30901
Tel: (706) 724-0517
shannon.statkus@usdoj.gov

Counsel for Intervenor United States

                                                        /s/ Jia M. Cobb
                                                        Jia M. Cobb
                                                        Attorney for Plaintiffs
